PER CURIAM: *
Alvin O’Neal Davis, Jr., federal prisoner # 25217-177, was convicted in 2000 of possessing with intent to distribute crack cocaine, for which he was sentenced to 155 months in prison. He appeals the district court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition, arguing that his sentence was illegal because it was based on facts not submitted to the jury and proved beyond a reasonable doubt, in violation of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). Davis argues that his claims should be allowed to proceed under the savings clause of 28 U.S.C. § 2255. Davis’s argument is unavailing in light of this court’s decision in Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir.2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.